Exhibit BIMINI CAPITAL MANAGEMENT ANNOUNCES FIRST QUARTER 2010 RESULTS · First Quarter Loss from Continuing Operations of $2.0 Million · MBS Portfolio Remains 100% Invested in Agency MBS · Company to Discuss Results on Thursday, May 6, at 8:30 a.m. ET VERO BEACH, Fla. (May 3, 2010) - Bimini Capital Management, Inc. (OTCBB:BMNM) ("Bimini Capital" or the "Company"), a real estate investment trust ("REIT"), today announced results of operations for the three month period ended March 31, 2010.The Company reported a loss from continuing operations of $2.0 million for the three month period ended March 31, 2010, compared with income from continuing operations of $8.9 million for the three month period ended December 31, 2009. Including discontinued operations, the Company today reported a net loss of $1.0 million for the three month period ended March 31, 2010, compared with net income of $9.2 million for the three month period ended December 31, 2009 Details of First Quarter 2010 Results of Operations The Company's first quarter loss from continuing operations of $2.0 million included net interest income of $1.3 million, a net loss on trading securities of $1.9 million, audit, legal and other professional fees of $0.6 million, compensation and related benefits of $0.4 million, and other operating, general and administrative expenses of $0.4 million. During the first quarter, the Company sold mortgage-backed securities (MBS) with a market value at the time of sale of $57.8 million, resulting in the realized loss of $0.01 million on the sale of MBS (based on security prices from December 31, 2009).The remaining net loss on trading securities was due to fair value adjustments for the period. Highlights of the MBS Portfolio As of March 31, 2010, Bimini Capital’s MBS portfolio consisted of $102.2 million of agency or government MBS at fair value, all of which were classified as trading.This portfolio had a weighted average coupon of 4.45% and a net weighted average repurchase agreement borrowing cost of 0.26%. The following tables summarize Bimini Capital’s agency and government mortgage related securities as of March 31, 2010 and December 31, 2009: -MORE- BMNM Announces First Quarter 2010 Results Page May 3, (in thousands) Asset Category Fair Value Percentage of Entire Portfolio Weighted Average Coupon Weighted Average Maturity in Months Longest Maturity Weighted Average Coupon Reset in Months Weighted Average Lifetime Cap Weighted Average Periodic Cap March 31, 2010 Adjustable-Rate MBS $ 13,865 13.6% 2.57% 203 1-Jan-32 2.12 11.66% 27.38% Fixed-Rate MBS 33,973 33.3% 5.21% 198 1-Oct-37 n/a n/a n/a Hybrid Adjustable-Rate MBS 36,272 35.4% 3.85% 355 1-Dec-39 55.03 8.85% 2.00% Total Mortgage-backed Pass-through 84,110 82.3% 4.19% 263 1-Dec-39 40.40 9.63% 6.86% Derivative MBS 18,050 17.7% 5.65% 247 15-Aug-38 n/a n/a n/a Total Mortgage Assets $ 102,160 100.0% 4.45% 263 1-Dec-39 40.40 n/a 6.86% December 31, 2009 Adjustable-Rate MBS $ 32,598 27.2% 3.75% 261 1-Oct-35 4.87 11.16% 10.34% Fixed-Rate MBS 5,242 4.4% 6.50% 333 1-Oct-37 n/a n/a n/a Hybrid Adjustable-Rate MBS 67,036 56.0% 4.45% 338 1-Dec-39 40.27 9.45% 2.00% Total Mortgage-backed Pass-through 104,876 87.6% 4.33% 305 1-Dec-39 28.69 10.01% 4.40% Derivative MBS 14,793 12.4% 5.59% 240 25-Jan-39 n/a n/a n/a Total Mortgage Assets $ 119,669 100.0% 4.49% 305 1-Dec-39 28.69 n/a 4.40% -MORE- BMNM Announces First Quarter 2010 Results Page May 3, (in thousands) March 31, 2010 December 31, 2009 Agency Fair Value Percentage of Entire Portfolio Fair Value Percentage of Entire Portfolio Fannie Mae $ 87,037 85.20% $ 108,775 90.9% Freddie Mac 15,123 14.80% 10,894 9.1% Total Portfolio $ 102,160 100.00% $ 119,669 100.0% Entire Portfolio March 31, 2010 December 31, 2009 Weighted Average Pass Through Purchase Price $ 103.66 $ 103.13 Weighted Average Derivative Purchase Price 5.11 4.66 Weighted Average Pass Through Current Price $ 104.28 $ 103.79 Weighted Average Derivative Current Price $ 5.16 $ 4.93 Effective Duration (1) 2.643 1.593 (1)
